FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       January 19, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 DJUAN PRESTON WILLIAMS,

       Plaintiff - Appellant,

 v.                                                        No. 20-6059
                                                  (D.C. No. 5:18-CV-00139-SLP)
 NORM RUSSELL, Kiowa County                               (W.D. Okla.)
 Courthouse Official; RICK MARSH,
 Kiowa County Courthouse Official; CRIS
 SANDERS, Kiowa County Courthouse
 Official; BILL LANCASTER, Kiowa
 County Sheriff’s Office Official; BRYNN
 BARNETT, Kiowa County Sheriff’s Office
 Official; DEREK EARLS, Kiowa County
 Sheriff’s Office Official; MISTY NORRIS,
 Kiowa County Sheriff’s Office Official;
 JIM HINES, Oklahoma Indigent Defense
 System; JEFFREY WOLFIENBARGER,
 Oklahoma Indigent Defense System;
 TERRY TYLER, Oklahoma Indigent
 Defense System; GRANT SHEPERD,
 Goza, Chatman and Washington Attorney,
 Lawton, Oklahoma Office; WILLIE
 SHAW, Hobart Police Department, Former
 Officer; CITY OF HOBART, Kiowa
 County; OSBI; STATE OF OKLAHOMA,

       Defendants - Appellees.
                      _________________________________

                                ORDER AND JUDGMENT *


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
                        _________________________________

Before MATHESON, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      Djuan Preston Williams, proceeding pro se, appeals the district court’s

judgment dismissing an action he brought under 42 U.S.C. § 1983. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      Williams’s action arises from his arrest and detention in the Kiowa County

Jail. He named various state and local defendants, including the judge that presided

over his ensuing criminal trial, and a private attorney. He asserted that defendants

violated his civil rights in numerous ways. He sought damages and exoneration and

expungement of his criminal conviction and associated fines and restitution.

      All defendants filed motions to dismiss, which the district court granted. The

court granted Judge Norm Russell’s motion based on absolute judicial immunity.

The court granted the other motions to dismiss for failure to timely effect service or

for failure to state a claim for relief. Regarding the latter ground for dismissal, the

court explained that claims against the State of Oklahoma and certain individual

defendants named only in their official capacities were not cognizable under § 1983

because with respect to claims for damages, “neither a State nor its officials acting in

their official capacities are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989). The court also concluded that the claims against the



estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
State were barred in certain respects by Heck v. Humphrey, 512 U.S. 477 (1994).

The court further determined that Williams failed to plead facts supporting plausible

claims against some defendants, including that any claim for injunctive relief against

assistant district attorney Rick Marsh or the Oklahoma State Bureau of Investigation

was implausible because neither one had the power to exonerate or expunge his

sentence. The court declined to exercise supplemental jurisdiction over any state-law

claims Williams may have asserted.

       Williams appeals, but in his appellate brief, he fails to advance any cogent

argument that the district court erred in any of its rulings. While most of his brief

discusses matters irrelevant to this appeal, he does make a number of conclusory

statements regarding this case, including that “the State of Oklahoma violated the

Constitution and everything it stands for,” Aplt. Opening Br. at 1; the district court

“made decision[s] based off not the weight of all the evidence, but by self opinion,

and abuse of authoritative position,” id. at 4; and the district court incorrectly decided

facts in “all briefs and supporting facts of [the] case,” id. at 5. He also reiterates his

request for damages and injunctive relief. See id. at 3. But he fails to develop any

argument, to meaningfully cite the record, or to offer any supporting legal authority.

       Even affording Williams’s brief and other pro se filings the liberal

construction to which they are entitled, see Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005), his efforts are wholly insufficient to garner

appellate review. We have “repeatedly insisted that pro se parties follow the same

rules of procedure that govern other litigants.” Id. (internal quotation marks

                                             3
omitted). To preserve an issue for appeal, a party must adequately brief it, beyond a

generalized assertion of error, and include citations to the record and supporting

authority. Id. at 841. “[C]onclusory allegations with no citations to the record or any

legal authority for support” are insufficient. Id.

      Williams’s brief is inadequate in these respects, and we “cannot take on the

responsibility of serving as [his] attorney in constructing arguments and searching the

record,” id. at 840. Therefore, despite his pro se status, he has waived appellate

review. See id. at 841. Nonetheless, we have discretion to consider his appeal. See

id. And after independently reviewing the record, we affirm the district court’s

judgment for substantially the reasons set forth in the district court’s orders of

August 13, 2019 (ECF No. 21); April 14, 2020 (ECF No. 50); and April 21, 2020

(ECF No. 52).


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




                                            4